Citation Nr: 9926140	
Decision Date: 09/14/99    Archive Date: 09/21/99

DOCKET NO.  95-22 699	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Entitlement to a permanent and total rating for pension 
purposes.  


REPRESENTATION

Appellant represented by:	Colorado Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

J.M. Daley, Associate Counsel


INTRODUCTION

The veteran had service from July 1969 to July 1971.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a February 1994 rating decision of the Denver, 
Colorado, Department of Veterans Affairs (VA) Regional Office 
(RO).

The Board remanded this case in December 1996 for further 
development.  As such has been accomplished, to the extent 
possible, the Board may proceed to adjudicate the veteran's 
claim.  In June 1998, the veteran withdrew his prior request 
for a personal hearing at the RO.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  The veteran is approximately 52 years of age, and has a 
10th grade education.  He has work experience as a custodian 
and last worked in that capacity in or around 1991.

3.  The veteran's ratable disability of record is deep venous 
thrombosis, with residual post-phlebitic syndrome of the left 
lower extremity, currently evaluated as 30 percent disabling.  
His heart murmur is asymptomatic and there is no competent 
evidence of residuals from a past shoulder injury.

4.  The veteran's deep venous thrombosis, with residual post-
phlebitic syndrome of the left lower extremity, is manifested 
by no more than persistent edema, swelling of the leg 
increased with standing or walking and stasis pigmentation, 
but not by eczema, board-like edema, ulceration, subcutaneous 
induration, or constant pain at rest.

5.  The veteran has a permanent ratable disability which 
precludes all forms of substantially gainful employment 
consistent with his age, education, and occupational 
experience.


CONCLUSION OF LAW

The criteria for a permanent and total rating for pension 
purposes are met.  
38 C.F.R. §§ 1155, 1502(a)(1), 1521, 5107 (West 1991 & Supp. 
1999); 38 C.F.R. §§ 3.321, 3.342(b)(3), 4.15, 4.16, 4.17.  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

Service records show the veteran's date of birth as May 12, 
1947.  His DD Form 214 indicates that he completed two years 
of high school. 

The claims file contains a statement and notations by M.C., 
M.D., dated in January 1992.  Dr. M.C. noted that the veteran 
complained of left leg pain, beginning in May 1982 after a 
work-related injury and that the leg had never recovered from 
the injury.  Dr. M.C. noted that the veteran had tried to 
work with his painful leg and had had to take a number of 
days off and ask for lighter work many times.  Dr. M.C. 
indicated that the veteran's employer was dissatisfied when 
he could not keep up an acceptable pace and that the veteran 
had been discharged from such employment since he was unable 
to work a good deal of the time due to pain.  Examination in 
1992 revealed leg soreness from the ankle to the upper, inner 
thigh.  The left calf was 1 inch larger in diameter than the 
right.  The prognosis was stated to be poor.  Dr. M.C. 
indicated that the veteran's affected leg would "always be 
shriveled in regard to the other," that pain would be 
permanent and that he would be "limited to light work with 
reduced standing for the rest of his life.  I feel he should 
be retrained into a field where these restrictions can be 
met."  

Of record is a medical report completed in connection with 
the veteran's claim for Social Security Administration (SSA) 
benefits.  That report is dated in May 1992.  The veteran 
complained of leg swelling with prolonged walking, standing, 
bending.  He also complained of intermittent cramps, leg 
aches and throbbing.  The examiner noted that the veteran had 
been working until March of that year when he "lost" his 
job.  There was evidence of generalized left lower extremity 
swelling to examination.  The veteran complained of pain with 
left leg movement and walked favoring his left side.  There 
were no active lower extremity ulcers at that time but there 
was evidence of five, small, healed ulcerations on the left 
lower inner leg.  The impressions were significant trauma 
phlebitis of the left lower extremity and a flow murmur.  The 
examining physician indicated that the veteran probably was 
disabled to a degree due to discomfort and chronic swelling, 
that any job with prolonged sitting could be a problem, and 
that an active job would be better.  It was also noted that 
the veteran had recently been fired from his 22-year job with 
a public school system.  The examiner recognized the 
veteran's limp, as well as some tenderness and soreness, but 
stated that "a job situation might even be helpful for him.  
The problem is, it would have to be acutely attuned to his 
limitations.  I'm not sure this exists although, as I say, he 
has been a custodian for 22 years and would wonder if he 
could continue this line of work."

Of record is page three of what appears to be a vocational 
report dated in June 1992.  Comments were as follows:  "Most 
jobs have ongoing work processes which demand that a worker 
be in a certain place or position for at least a certain 
length of time to accomplish a certain task.  Unskilled jobs 
are particularly structured so that a person cannot 
ordinarily sit or stand at will.  The [veteran's disability] 
restricts him to alternating between sitting and standing 
each 30-60 min.  This is considerably in excess of normal 
breaks.  This restriction would preclude his unskilled CFW as 
well as other unskilled work."  

A VA examination conducted in September 1992 revealed no 
evidence of heart disease.  The veteran reported that he had 
"retired" in March 1991.  He also reported that he had 
fallen and torn his shoulder one year earlier.  There was 
evidence of left lower extremity skin discoloration and the 
left calf was 3.4 centimeters larger than the right.  An 
electrocardiogram showed bradycardia.  The diagnoses were old 
thrombophlebitis; and a systolic murmur.  The examiner noted 
that there was insufficient clinical evidence to warrant a 
diagnosis of any acute or chronic shoulder disorder or 
residuals thereof.

The veteran was afforded another VA examination in September 
1993, at which time he was noted to have 1+ edema in the 
left.  He also had some superficial varicosities on the foot 
and stasis changes covering a 6 by 4 centimeter area on the 
left lower extremity.  He reported having some discomfort in 
the shoulder occasionally, with normal power.  He could flex 
and abduct his left shoulder to 180 degrees, with no weakness 
or crepitance elicited.  The diagnoses were left lower 
extremity deep vein thrombosis with residual post phlebitic 
syndrome; insufficient data to warrant a cardiac diagnosis 
and traumatic strain of the left shoulder, healed, with 
residuals of intermittent discomfort.

In November 1993, Dr. M.C. stated that despite past 
suggestions as to retraining, no job had been found that the 
veteran could do.  Dr. M.C. concluded that the veteran would 
be "totally disabled from gainful employment for life."  In 
January 1994, Dr. M.C. deemed the January 1992 report still 
valid and indicated that the veteran could not work due to 
the pain and swelling in his leg.  Dr. M.C. stated that such 
was "too great to do any meaningful job.  I feel this will 
never change."

In April 1994, the veteran testified at a personal hearing 
before a hearing officer at the RO.  At that time he 
testified that his left lower extremity limited him from 
prolonged standing or sitting due to swelling and pain.  The 
veteran reported working for a cobbler for four months in 
1993.  He stated that he was working four hours a day and 
that during that time he took breaks to reduce his swelling.  
He reported that that employment did not work out.  The 
veteran also reported consideration of or attempts to obtain 
other employment, to include delivering food or newspapers or 
driving a forklift.  He testified that due to his leg 
swelling and pain he also had difficulty lifting things.  He 
stated that once employers learned of his lower extremity 
disability he would not hire him.  He also indicated that his 
disability required a frequent change of position and 
described activities such as swimming or working on model 
cars, while taking frequent breaks to walk or to elevate his 
leg.  He indicated that after his four hour shifts working 
for a cobbler he would sit in the bathtub and then elevate 
his leg, sometimes requiring an hour for the swelling to go 
down.  The veteran reported having a 10th grade education and 
having been previously trained in farmwork.  Transcript.  

In May 1994 the veteran's former employer, a city school 
system, indicated that the veteran had been employed as a 
custodian from July 1968 to March 1991 for eight hours a day.  
No reason for termination of such employment was provided.

In April 1997, the veteran presented for a VA examination.  
He gave a history of having had a heart murmur since 
childhood.  He denied any problems with chest pain, 
palpitations or shortness of breath.  The veteran also gave a 
history of traumatic phlebitis in his left lower extremity, 
for which he had been taking Coumadin since 1982.  He 
complained of persistent left lower extremity swelling 
aggravated by prolonged walking, sitting or standing.  He 
reported pain only when walking for long periods.  He also 
reported tightness in his lower legs with increased swelling.  
There was increased lower leg pigmentation.  Recumbency and 
elevation of the leg were stated to decrease the swelling.  
The veteran stated that he used to work as a custodian at the 
Public Schools until 1982.  Examination revealed a regular 
heart rate and rhythm with a II/VI systolic ejection murmur 
on the left substernal border without radiation.  There was 
no evidence of right lower leg edema.  The left calf and knee 
circumferences were greater than the right.  There was a 12 
by 6.5 centimeter hyperpigmented, purplish area on the medial 
aspect of his left lower leg.  No ulcers were present and no 
varicosities were noted.  Diagnoses were an asymptomatic 
heart murmur, without limitations on activity; and, 
postphlebitic syndrome of the left lower extremity causing 
problems mostly with leg swelling.  

In response to a January 1997 inquiry from the RO, the SSA 
indicated that it had no records on the veteran.  

In an October 1998 addendum the April 1997 VA examination 
report, the examiner indicated that, based on history and 
physical examination, the veteran would still be able to 
engage in a sedentary job with frequent breaks.  The examiner 
characterized the veteran's symptoms as being of moderate 
severity, noting persistent edema with pigmentation changes, 
but without ulceration and without constant pain at rest, 
board-like edema or subcutaneous induration.

Analysis

Initially, the Board finds that the appellant has submitted 
evidence that is sufficient to justify a belief that his 
claim is well grounded.  VA has a duty to assist the veteran 
in developing facts in support of a well-grounded claim.  
38 U.S.C.A. § 5107(a) (West 1991 & Supp. 1999) and Murphy v. 
Derwinski, 1 Vet.App. 78 (1990).  The veteran has not 
alleged, and the record does not indicate, the need to obtain 
any pertinent records that have not already associated with 
the claims folder.  Thus, the Board finds that VA's duty to 
assist the veteran has been satisfied.

Pension benefits are payable to a veteran who served for 90 
days or more during a period of war and who is permanently 
and totally disabled due to non-service connected 
disabilities that are not the result of his own willful 
misconduct.  
38 U.S.C.A. § 1521 (West 1991). 

In Brown v. Derwinski, 2 Vet. App. 444 (1992), the United 
States Court of Appeals for Veterans Claims (known as the 
United States Court of Veterans Appeals prior to March 1, 
1999) (hereinafter, "the Court") analyzed the law with 
respect to pension entitlement under 38 U.S.C.A. § 1502 and 
set up a two-prong test for pension eligibility.  The Court 
indicated that permanent and total disability must be shown 
in one of two ways:  Either the veteran must be unemployable 
as a result of a lifetime disability (this is the 
"subjective" standard and is based on the veteran's 
individual work experience, training and disabilities), or, 
if not unemployable, he must suffer from a lifetime 
disability which would render it impossible for the "average 
person" with the same disability to follow a substantially 
gainful occupation (this is the "objective" standard).  In 
order to make this determination, the Board must apply the 
percentage standards of 38 C.F.R. §§ 4.16 and 4.17, that is, 
the objective standard, and consider entitlement to 
extraschedular evaluations under 38 C.F.R. § 3.321(b)(2), 
that is, the subjective standard.  Brown, 2 Vet. App. 444, 
446 (1992).

Complete consideration will be given to unusual physical or 
mental effects in individual cases, to the effects of 
occupational activities, to defects which would prevent the 
usual amount of success in overcoming the effects of the 
disability, and to the overall effect of a combination of 
disabilities.  38 C.F.R. § 4.15.

All veterans who are basically eligible and who are unable to 
secure and follow a substantially gainful occupation by 
reason of disabilities which are likely to be permanent shall 
be rated permanently and totally disabled.  38 C.F.R. § 4.17.  
For the purpose of pension, the permanence of the percentage 
requirements of 38 C.F.R. § 4.16 is a requisite.  Id.  Total 
disability ratings may be assigned where the schedular rating 
is less than total, when it is found that the disabled person 
is unable to secure or follow a substantially gainful 
occupation as a result of a single nonservice-connected 
disability, ratable at 60 percent or more, or as a result of 
two or more disabilities, provided at least one disability is 
ratable at 40 percent or more, and there is sufficient 
additional nonservice-connected disability to bring the 
combined rating to 70 percent or more.  38 C.F.R. § 4.16(a). 

In determining whether an assignment of a permanent and total 
disability rating is appropriate, it is essential to begin 
with a review of each of the veteran's ratable disabilities.  
Roberts v. Derwinski, 2 Vet. App. 387 (1992).  VA has a duty 
to acknowledge and consider all regulations that are 
potentially applicable through the assertions and issues 
raised in the record, and to explain the reasons and bases 
for its conclusion.  This includes the requirement to examine 
the entire history of the veteran's disabilities.  Id. at 390 
and Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. 
§§ 4.1 and 4.2 (1998).

Under the applicable criteria, evaluations of a disability 
are determined by the application of a schedule of ratings 
which is based on the average impairment of earning capacity.  
Separate diagnostic codes identify the various disabilities.  
38 C.F.R. § 1155 (West 1991 & Supp. 1999); 38 C.F.R. Part 4 
(1998).  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating; otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (1998).

In this case, the medical evidence of record reflects that 
the veteran has a heart murmur and a history of past shoulder 
injury.  However, the competent medical evidence reflects 
that both neither is productive of significant disability.  
In fact, the September 1992 VA examiner was unable to find 
any clinical evidence of residual shoulder disability, and 
the September 1993 examiner found that the shoulder injury 
had healed, with the only residual being intermittent 
discomfort.  At that examination it was specifically noted 
that there was insufficient data to make a cardiac diagnosis. 
The April 1997 VA examiner stated that the veteran's murmur 
resulted in no limitations or activity restrictions.

With respect to the veteran's thrombophlebitis, the Board 
notes that by regulatory amendment effective January 12, 
1998, substantive changes were made to the respective 
schedular criteria for evaluating cardiovascular system 
diseases, including thrombophlebitis.  When a law or 
regulation changes while a case is pending, the version most 
favorable to the claimant applies, absent congressional 
intent to the contrary.  Karnas v. Derwinski, 1 Vet. App. 
308, 312-313 (1991).  

The veteran's thrombophlebitis is currently evaluated, for 
pension purposes, as 30 percent disabling, a percentage 
existing only under Diagnostic Code 7121 prior to the 1998 
amendment.  See 38 C.F.R. § 4.104, Diagnostic Code 7121 
(effective prior to January 12, 1998).  Diagnostic Code 7121 
formerly provided that where there is persistent swelling of 
leg or thigh, increased with standing or walking one or two 
hours, readily relieved by recumbency; moderate 
discoloration, pigmentation and cyanosis or persistent 
swelling of arm or forearm, increased in the dependent 
position; or moderate discoloration, pigmentation or 
cyanosis, a 30 percent evaluation is warranted.  Where there 
is persistent swelling, subsiding only very slightly and 
incompletely with recumbency elevation with pigmentation 
cyanosis, eczema or ulceration, a 60 percent evaluation is 
warranted.  Where there is obliteration of deep return 
circulation, including traumatic conditions, or massive 
board-like swelling, with severe and constant pain at rest, a 
100 percent evaluation is warranted.  Id.  

Under the newly revised criteria of Diagnostic Code 7121, a 
20 percent evaluation is warranted with evidence of 
persistent edema, incompletely relieved by elevation of 
extremity, with or without beginning stasis pigmentation or 
eczema.  When the disability is manifested by persistent 
edema and stasis pigmentation or eczema, with or without 
intermittent ulceration, a 40 percent evaluation is for 
application.  Persistent edema or subcutaneous induration, 
stasis pigmentation or eczema, and persistent ulceration 
warrants a 60 percent rating and massive board-like edema 
with constant pain at rest warrants a 100 percent rating.  38 
C.F.R. § 4.104, Diagnostic Code 7121 (1998).  

The current VA examination clearly sets out that the 
veteran's thrombophlebitis is chiefly characterized by 
persistent edema with stasis pigmentation, but without 
ulceration.  Such findings warrant assignment of a 40 percent 
evaluation under the revised Diagnostic Code 7121.  However, 
the competent medical evidence shows no subcutaneous 
induration, persistent ulceration, massive board-like edema, 
constant pain at rest, cyanosis, or eczema to warrant 
evaluation higher than 40 percent under either the old or new 
criteria.  The lack of symptoms meeting the criteria 
necessary for higher than 40 percent was specifically noted 
by the examiner at the time of the April 1997 examination and 
in the October 1998 addendum to such examination.  Thus, the 
veteran has one disability ratable at only 40 percent.

Since the schedular criteria as provided by 38 C.F.R. §§ 4.16 
and 4.17 have not been met, the veteran's claim for pension 
must be considered on an extraschedular basis (the subjective 
standard).  Under 38 C.F.R. § 3.321, consideration will be 
given to the veteran's age, education, and work experience in 
determining whether the veteran is unable to obtain or 
maintain some form of substantially gainful employment.  The 
sole fact that the appellant is unemployed, or because he has 
difficult obtaining employment is not enough; the question is 
whether the appellant is capable of performing the physical 
and mental acts required by employment, not whether he can 
find employment.  See Van Hoose v. Brown, 4 Vet. App. 361 
(1993).  The VA Adjudication Manual, M21-1, Paragraph 
50.55(8) defines substantially gainful employment as that 
which is ordinarily followed by the nondisabled to earn a 
livelihood, with earnings common to the particular occupation 
in the community where the veteran resides.  This suggests a 
living wage.  Ferraro v. Derwinski, 1 Vet. App. 326, 332.  
The ability to work sporadically or obtain marginal 
employment is not substantially gainful employment, Moore v. 
Derwinski, 1 Vet. App. 356. 358 (1991).

In this case the most recent VA examiner considered the 
veteran's work history and results of physical examination 
and concluded that the veteran would be able to engage in a 
sedentary-type job allowing for frequent breaks.  That 
assessment appears to be consistent with the opinion obtained 
in connection with the veteran's application for SSA benefits 
insofar as the May 1992 SSA report noted that a job might 
actually improve the veteran's symptoms.  

However, in May 1992, the SSA examiner wondered if the 
veteran could continue his past line of work as a custodian, 
and also recognized that finding a job "acutely attuned" to 
the veteran's limitations might be a problem.  The SSA 
examiner was not "sure this exists..."  The Board further 
notes the June 1992 vocational comments, indicating that the 
veteran's particular disability resulted in the need for 
breaks in excess of normal and that such would prevent him 
from unskilled employment.  Finally, the Board notes that Dr. 
M.C., the veteran's treating physician has stated that the 
veteran is "totally disabled from gainful employment" and 
that the veteran's disability is permanent and will continue 
to impact his activities throughout his life.

In connection with the above the Board has also considered 
the veteran's testimony, which it finds credible.  The 
veteran has indicated that his work experience is limited to 
employment as a custodian and some later attempts in a 
cobbler's shop, and that he was otherwise trained as a 
farmer.  He has achieved only a 10th grade level of education 
and is currently over 50 years of age.  His thrombosis with 
post-phlebitic syndrome results in persistent leg swelling, 
requiring frequent periods of rest, elevation, or at minimum 
the ability to change his position at will.  The VA examiner 
has recently indicated that the veteran would be able to 
perform sedentary employment, without acknowledging the 
veteran's previously noted need to stand periodically.  In 
any event, the regulation further requires consideration of 
whether the veteran may find employment that is consistent 
with his age, education, and occupational experience.  The 
record does not reflect that the veteran's occupational 
experience or educational level renders him suitable for 
skilled employment.  

Based on the subjective criteria set out and discussed above, 
the Board concludes that the veteran's left lower extremity 
disability is of a severity that precludes gainful employment 
for which he is suited based on age, education and work 
experience.  Accordingly, a permanent and total rating for 
pension purposes is warranted.  38 U.S.C.A. § 1521; 38 C.F.R. 
§§ 4.15, 4.16, 4.17, 3.321, 3.342(b)(3), 4.104, Diagnostic 
Code 7121.


ORDER

Entitlement to a permanent and total rating for pension 
purposes is granted.  


		
	JANE E. SHARP
	Member, Board of Veterans' Appeals

 

